{¶ 30} I concur with the majority's opinion that the relation back doctrine does not apply sub judice.  However, I believe the truer test is not that appellant should have known who set the vehicle in motion, but whether Ms. Cooper had sufficient notice of the assertion of the claims so that she was not prejudiced in the prosecution of her defense. Civ.R. 15(C); Hardesty v. Cabotage (1982), 1 Ohio St. 3d 114.
 {¶ 31} Unlike our opinion in Gardner v. Molnac (March 16, 1992), Stark App. No. CA-8651, wherein the party sought to be added was the son of the original named defendant and lived at the same residence, there is no showing in the record sub judice of Ms. Cooper's notice of the commencement of the action.